DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims describe an apparatus for generating propulsion by rotating the rotation driving shaft and the bridge member causes circling motion on a circling trajectory such that a front or rear face generates a propulsive force.  The specification describes the apparatus as a closed system (e.g. no reaction of a substance, nothing exposed to an external environment).  Such a system violates basic physics, as previously described, where one of ordinary skill would not know and understand how this 
The specification also lacks specific detail of how rotary motion of the inclined circling trajectories and how circling motion of the substance are performed simultaneously and continuously.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “each time the first and second members as rotating around the rotation driving shaft, a change is caused for the circling trajectory of each rotary surface of the first member and the second member by up to 90o relative to each of the Y axis and Z axis.
It is unclear what is considered as a “change”.  It is also unclear how the rotary surfaces of the first and second members are to rotate by up to 90o relative to each of the Y and Z axes as there are no further linkages or kinematics offered.  Please clarify.
Claims 4, 6 and 7 recite the limitation "the circling trajectory".  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation "the rotation center of the second member and … the first member are provided at equal distances across the X axis".  It is unclear what Applicant is 
Claims 6 and 7 describe an apparatus for generating propulsion by rotating the rotation driving shaft and the bridge member causes circling motion on a circling trajectory such that a front or rear face generates a propulsive force.  It is unclear how the apparatus described in claim 4, lacking the structure and kinematics to change the circling trajectory, whatever that is, by up to 90 degrees, creates a propulsive force.
Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive.  
Applicant states, at page 4, that claim 4 has been amended to more clearly recite the structure of the invention.  Examiner disagrees.  The claims are still void of structure and kinematics that creates “a change” and that shifts the first and second members by up to 90 degrees relative to the Y and Z axes.  Applicant’s remarks does not fully describe the invention. 
Applicant’s video, which shows the rotation driving shaft, the first and second members rotating, the scale may only be registering movement of the box as it oscillates with the rotation of the rotation driving shaft.  Nothing more is gleaned from that video.
Note: USPTO resources does not allow access to storage sites such as Dropbox, Google Drive, etc.  Further, video 1 was not able to be viewed on private devices.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658